Name: Council Regulation (EC) No 606/2000 of 13 March 2000 apportioning the quantities of grain provided for under the Food Aid Convention 1995 (1.7.1998 to 30.6.1999)
 Type: Regulation
 Subject Matter: production;  plant product;  trade;  cooperation policy
 Date Published: nan

 Avis juridique important|32000R0606Council Regulation (EC) No 606/2000 of 13 March 2000 apportioning the quantities of grain provided for under the Food Aid Convention 1995 (1.7.1998 to 30.6.1999) Official Journal L 073 , 22/03/2000 P. 0003 - 0003Council Regulation (EC) No 606/2000of 13 March 2000apportioning the quantities of grain provided for under the food Aid Convention 1995 (1.7.1998 to 30.6.1999)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid management and special operations in support of food security(1), and in particular Article 21 thereof,Having regard to the proposal from the Commission(2),Having regard to the opinion of the European Parliament(3),Whereas:(1) The Food Aid Convention 1995 (hereinafter "Convention"), which was concluded for a period of three years, has applied provisionally in the Community since 1 July 1995 and entered into force on 8 July 1996.(2) The said Convention remained in force until 30 June 1998 but was extended until 30 June 1999 in accordance with Article 22(2) thereof.(3) In accordance with Article 21(1) of Regulation (EC) No 1292/96, the Council determines the community share of the overall amount of cereals aid laid down in the Convention as the total contribution of both the Community and its Member States; the amounts for the period 1 July 1998 to 30 June 1999 should therefore be apportioned.(4) Article 21(2) of Regulation (EC) No 1292/96 requires the Commission to coordinate Community and Member State operations for the supply of cereals aid under the Convention and to ensure that the total contribution of the Community and its Member States is at least as high as the quantities provided for in the said Convention,HAS ADOPTED THIS REGULATION:Article 1The Community's share of the 1755000 tonnes of grain constituting the minimum annual contribution to be made by the Community and its Member States pursuant to the Food Aid Convention 1995 shall be 1040800 tonnes for the period 1 July 1998 to 30 June 1999.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 March 2000.For the CouncilThe PresidentJ. Pina Moura(1) OJ L 166, 5.7.1996, p. 1.(2) OJ C 21E, 25.1.2000, p. 63.(3) Opinion delivered on 15 December 1999 (not yet published in the Official Journal).